            Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 1 of 16
                             UNITED STATES DISTRICT COURT FOR THE
                                  SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


         UNITED STATES OF AMERICA                         §
                                                          §
                           v.                             §          NO. 4:18-CR-575 (HUGHES)
                                                          §
            JACK STEPHEN PURSLEY,                         §
              AKA STEVE PURSLEY                           §


                                UNITED STATES’ AMENDED EXHIBIT LIST

PRESIDING JUDGE:                  PLAINTIFF’S ATTORNEY:             DEFENDANT’S ATTORNEY:
Hon. Lynn N. Hughes               DOJ TAX Trial Attorneys           Victor Vital, Nicole LeBeouf, Alicia Barrs
                                  Sean Beaty, Grace Albinson,       Raines
                                  and Jack Morgan
TRIAL DATE(S):                    COURT REPORTER:                   COURTROOM DEPUTY:




 PLF.      DEF.     DATE
                           MARKED    ADMITTED                          DESCRIPTION OF EXHIBITS
 NO.       NO.     OFFERED
1-3                                                 4/6/1999 Certificate of Incorporation of Southeastern
                                                    Shipping
1-3A                                                4/6/1999 Certificate of Incorporation of Southeastern
                                                    Shipping (TRANSLATION)
1-6                                                 9/19/2001 Certificate of Incorporation for Southeastern
                                                    Shipping Company Ltd.
1-7                                                 9/24/2001 Engagement Letter between SES and Venerabile
1-8                                                 11/1/2006 Certificate of Incorporation for Pelhambridge Ltd.
1-9                                                 3/6/2007 Stock Purchase Agreement Between Gulf States
                                                    Management Corp. and S. Mooney for $900,000
1-11                                                9/30/2007 Minutes of Special Meeting of Directors for
                                                    Diversified Land Holdings, Inc. Resolving to Purchase
                                                    100,000 Shares in Gulf States
1-12                                                10/20/2007 Minutes of Special Meeting of Directors for
                                                    Diversified Land Holdings, Inc. Resolving to Purchasee
                                                    50,000 in Gulf States
1-13                                                10/22/2007 Stock Sale Agreement between Diversified Land
                                                    Holdings, Inc. and Pelhambridge Ltd. for $960,000
1-14                                                10/31/2007 Minutes of Meeting of the Board of Directors of
                                                    Pelhambridge Ltd.
1-15                                                11/1/2007 Wire transfer detail for $961,000
1-16                                                11/1/2007 Wire transfer detail for $960,000
1-17                                                11/5/2007 $250,000 Wire transfer from Gulf States
                                                    Management Corporation to S. Pursley
1-23                                                1/15/2008 Stock Sale Agreement between Diversified Land
                                                    Holdings, Inc. and Pelhambridge Ltd.
1-24                                                2/12/2008 Minutes of Meeting Pelhambridge Ltd. Board of
                                                    Directors
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 2 of 16
 PLF.   DEF.    DATE
                       MARKED   ADMITTED                      DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED
1-25                                       2/29/2008 Wire Transfer Detail for $875,000 from
                                           Southeastern Shipping to Isle of Man Trust
1-26                                       2/29/2008 Wire Transfer Detail for $875,000 from Isle of
                                           Man Trust to Diversified Land Holdings
1-27                                       8/10/2008 Pelhambridge Limited IOMFT Know Your Client
                                           with S.Mooney as Beneficial Owners
1-28                                       9/9/2008 Minutes of Meeting of Pelhambridge Ltd. Board of
                                           Directors, re Opening of Royal Bank of Scotland Int'l Ltd.
                                           Account with S.Mooney as Beneficial Owner
1-29                                       3/4/2009 Stock Sale Agreement between Diversified Land
                                           Holdings, Inc. and Pelhambridge Ltd. for $900,000
1-30                                       3/4/2009 Minutes of Meeting of Pelhambridge Ltd. Board of
                                           Directors for $900,000
1-31                                       4/12/2009 Representation Agreement between The Pursley
                                           Law Firm, PLLC and S. Mooney
1-32                                       4/24/2009 Invoices for T. Foster
1-34                                       6/3/2009 Minutes of Meeting Southeastern Shipping
                                           Company Ltd. Board of Directors
1-35                                       5/9/2009 Memorandum from T. Foster to S. Pursley re: SES
1-36                                       6/10/2009 Confidential Memorandum from S. Mooney to
                                           Management and Administrators of Southeastern Shipping
                                           Company Ltd. and Isle of Man Trust Limited, Re. S. Pursley
                                           Authority
1-37                                       6/10/2009 Confidential Memorandum from E. Venerabile to
                                           Management and Administrators of Southeastern Shipping
                                           Company Ltd. and Isle of Man Trust Limited, Re. S. Pursley
                                           Authority
1-38                                       6/25/2009 IOMFT Know Your Client Form and Documents-
                                           S. Mooney
1-39                                       6/30/2009 Limited Partnership Agreement of Recruitment
                                           Partners, L.P.
1-40                                       8/1/2007 Minutes of Diversified Land Holdings Board of
                                           Directors, Re: Sale of 120,000 Shares of Stock to
                                           Pelhambridge
1-42                                       7/24/2009 Private Placement Memorandum for Four Sevens
                                           Investment Corp.
1-43                                       7/30/2009 Letter from E. Venerabile to the Directors of
                                           Southeastern Shipping Company Ltd., Re: Distribution for
                                           $3,625,000
1-44                                       7/30/2009 Subscription Agreement for $3,625,000 between
                                           Four Sevens Investment Corp. and Australian Partners
                                           Holding Corp. PTY Ltd.
1-47                                       8/25/2009 IOMFT Know Your Client Form - Pelhambridge
                                           (E. Venerabile)
1-49                                       8/27/2009 Email from S. Pursley to C. Gillis, Re: Instructions
                                           for $3,625,000 transfers



                                                 2
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 3 of 16
 PLF.   DEF.    DATE
                       MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED
1-50                                       8/28/2009 Wire transfer detail for $3,625,000 from
                                           Southeastern Shipping Company Limited to C. Gillis PLLC
                                           IOLTA
1-51                                       9/22/2009 File Note re: Southeastern Shipping Limited &
                                           Pelhambridge Ltd.
1-54                                       10/16/2009 - Land Title Guarantee Company Settlement
                                           Statement for 1600 Colorow Road
1-55                                       10/16/2009 Promissory Note between S. Mooney and
                                           Diversified Land Holdings for$1,600,000 for Purchase of
                                           1600 Colorow Road
1-56                                       1/28/2010 Private Placement Memorandum for American
                                           Real Estate Properties
1-58                                       6/4/2010 Promissory Note for $3,900,000 between AREP Ritz
                                           Partners, LLC and American Real Estate Properties, Inc.
1-59                                       6/7/2010 Promissory Note for $500,000 between Pursley
                                           Interests, LLC and Four Sevens Investment Corp.
1-61                                       6/25/2010 Email from M. Sternfield to S. Dorman re: 2610
                                           Arosa Dr.
1-63                                       7/12/2010 Private Placement Memorandum for Global
                                           American Properties, Inc.
1-67                                       8/2/2010 Wire Transfer Detail for $852,117
1-68                                       8/3/2010 Settlement Statement for 2610 Arosa Drive
1-69                                       8/3/2010 Disbursement Statement for 2610 Arosa Drive
1-71                                       9/22/2011 Check from Pursley Interests to S. Pursley for
                                           $222,000
1-72                                       10/25/2011 Letter of Authorization Form for Charles Schwab
                                           & Co. Inc. (x1072) - Gulf States Management Corp.
1-73                                       10/25/2011 Letter Authorization Form for Wire Transfers for
                                           Charles Schwab & Co. Inc. (x7149) - Four Sevens Investment
                                           Corp.
1-78                                       12/30/2013 LLC Operating Agreement of Arosa JV, LLC
1-79                                       1/14/2014 Assignment and Transfer $910,000 Promissory
                                           Note from Four Sevens Investment Corporation to Arosa JV,
                                           LLC
1-80                                       Account Application for Southwest Securities Inc. (X0040) -
                                           S. Pursley
1-82                                       Agreement for Participating Interest between Pursley
                                           Interests, LLC and American Real Estate Properties, Inc. for
                                           $300,000
1-83                                       7/17/2010 Subscription Agreement between Global American
                                           Properties, Inc. and Australian Partners Holding Corporation
                                           PTY Ltd.
1-84                                       Charles Schwab (x1072) - Gulf States Management
                                           Corporation - Statement 2011 (Oct.)
1-85                                       Charles Schwab & Co. (x7149) - Four Sevens Investment
                                           Corporation - Statement 2011 (Oct.)
1-86                                       Charles Schwab (x1072) - Gulf States Management
                                           Corporation - Statement 2007 (Nov.)
                                                3
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 4 of 16
 PLF.   DEF.    DATE
                       MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED
1-88                                       Charles Schwab & Co. Inc. (x1072) Gulf States Management
                                           Corporation - Statement 2012 (Dec.)
1-89                                       Charles Schwab (x1072) - Gulf States Management Corp. -
                                           Statement 2012 (Dec.)
1-90                                       Chase (x9401) - Gulf States Management Corporation -
                                           Statement 2007
1-91                                       Chase (x940-1) - Gulf States Management Corporation -
                                           Statement 2008
1-92                                       Account Application for E-Trade Securities LLC (X4096) - S.
                                           Pursley
1-94                                       E-Trade Securities LLC (x4096) - S. Pursley - Statement 2011
                                           (Oct.)
1-95                                       E-Trade Securities LLC (x4096) - S. Pursley - Statement 2011
                                           (Oct.)
1-96                                       May 2009 S. Pursley Plane Ticket to Isle Of Man
1-97                                       Notes re Script for K. Smith Meeting with E. Venerabile
1-99                                       Prosperity Bank (x1147) - S. Pursley - Statement 2013 (Feb.)
1-100                                      Royal Bank of Scotland International, Isle of Man Branch
                                           (x7806) Southeastern Shipping Company Ltd. - Statement
                                           2007
1-101                                      Royal Bank of Scotland International, Isle of Man Branch
                                           bank (x7806) - Statement 2008
1-102                                      Royal Bank of Scotland International, Isle of Man Branch
                                           (x7806) Southeastern Shipping Company Ltd. - Statement
                                           2009
1-103                                      Royal Bank of Scotland International, Isle of Man Branch
                                           (x7806) Southeastern Shipping Company Limited - Statement
                                           2010
1-104                                      Royal Bank of Scotland International, Isle of Man Branch
                                           bank (x7806), Southeastern Shipping Company Limited -
                                           Statement 2010
1-105                                      Royal Bank of Scotland International, Isle of Man Branch
                                           (x7806) Southeastern Shipping Company Limited - Statement
                                           2010
1-106                                      Royal Bank of Scotland International, Isle of Man Branch
                                           (x4836) - Pelhambridge Limited - Statement 2008
1-107                                      Royal Bank of Scotland International, Isle of Man Branch
                                           bank (x4836) - Pelhambridge Limited - Statement 2008
1-108                                      Royal Bank of Scotland International, Isle of Man Branch
                                           bank (x4836) - Pelhambridge Limited - Statement 2009
1-109                                      Sanford C. Bernstein & Co., LLC (3314) - Four Sevens
                                           Investment Corporation - Statement 2009
1-110                                      Sanford C. Bernstein & Co., LLC (x3359) - Four Sevens
                                           Investment Corporation - Statement 2009
1-111                                      Sanford C. Bernstein (x9166) - Four Sevens Investment
                                           Corporation -Statement 2010
1-112                                      Sanford C. Bernstein (x9166) - Four Sevens Investment
                                           Corporation - Statement 2010 (June)
                                                4
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 5 of 16
 PLF.   DEF.    DATE
                       MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED
1-113                                      Sanford C. Bernstein (x9166) - Four Sevens Investment
                                           Corporation - Statement 2010 (August)
1-126                                      Southwest Securities Inc. (x7448) - Four Sevens Investment
                                           Corp. - Statement 2012 (Dec.)
1-127                                      Southwest Securities Inc. (x0040) - S. Pursley - Statement
                                           2012 (Dec.)
1-129                                      Subscription Agreement between American Real Estate
                                           Properties, Inc. and Australian Partners Holding Corporation
                                           PTY Ltd.
1-131                                      Washington Mutual Bank (940-1) - Gulf States Management
                                           Corporation - Statement 2007 (Nov.)
1-132                                      Washington Mutual Bank (563-0) - Gulf States Management -
                                           Statement 2007 (Nov.)
1-133                                      Washington Mutual Bank (940-1) - Gulf States Management
                                           Corporation - Statement 2008 (March)
1-135                                      Wells Fargo Bank (x8312) Diversified Land Holdings Inc. -
                                           Statement 2008 (February)
1-136                                      Wells Fargo Bank (x8312) Diversified Land Holdings Inc. -
                                           Statement 2008 (March)
1-137                                      Wells Fargo Bank, N.A. (x8312) Diversified Land Holdings
                                           Inc. - Statement 2009 (March)
1-140                                      Wells Fargo Bank, N.A. (x8312) - Diversified Land Holdings
                                           Inc. - Statement 2007 (November)
1-142                                      Wells Fargo Bank, N.A. (x8312) Diversified Land Holdings
                                           Inc. - Statement 2009 (October)
1-145                                      Wells Fargo Bank, N.A. (x9822) Charles Michael Gillis
                                           PLLC IOLTA Account – Statement 2009 (August)
1-148                                      Wells Fargo Bank, N.A. (x4315) American Real Estate
                                           Properties Inc. – Statement 2010 (March)
1-162                                      3/30/2018 J. Pursley Deposition Transcript, Ex. 2 (6/4/2009
                                           Email from K. Smith to Pursley)
1-163                                      Mooney Certified Travel Records
1-164                                      Pursley Certified Travel Records
1-167                                      3/30/2018 J. Pursley Deposition Transcript, Ex. 7 (4/12/2009
                                           Representation Agreement)
1-169                                      3/30/2018 J. Pursley Deposition Transcript, Ex. 9 (7/25/2005
                                           KPMG Memo)
2-7                                        10/3/2007 Letter from A.Thomas to "Director Pelhambridge
                                           Ltd" re: $2.5 Million Loan Facility
2-10                                       12/3/2008 Client Review Form: Pelhambridge Limited
2-22                                       5/27/2009 Isle of Man Financial Trust Limited File Note
                                           From: K. Smith re: Southeastern Shipping Limited
2-27                                       1/28/2009 Fax from A. Mellor to S. Mooney re: Southeastern
                                           Shipping Co. Ltd & Pelhambridge Ltd
2-29                                       6/10/2009 Email from K. Smith to A. Mellor re: SES
2-30                                       9/28/2009 Email from K. Smith to T. Duncan re: NFR



                                                5
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 6 of 16
 PLF.   DEF.    DATE
                       MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED
2-31                                       5/27/2009 Email from K. Smith to A. Thomas re:
                                           Southeastern Shipping.
2-32                                       5/28/2009 Email from K. Smith to A. Mellor re: Tel Con-
                                           SES
2-34                                       9/15/2009 Emails between A. Mellor, K. Smith, & Tracy
                                           Duncan: re: SES
2-42                                       6/21/2011 Email from S. Pursley to A. Mellor re: E.
                                           Venerabile Transfer of Funds
2-43                                       6/22/2011 Email from E. Venerabile to A. Mellor re: Money
                                           Transfer to E. Venerabile
2-51                                       7/10/2010 Email from S. Pursley to A. Mellor re: Instruction
                                           for Request
2-54                                       1/18/2010 Letter from A. Mellor to S. Pursley re:
                                           Pelhambridge Limited (the "Company")
2-55                                       10/2/2007 Pelhambridge Limited Meeting Minutes
2-62                                       7/16/2012 Email from E. Venerabile to A. Mellor re: Let me
                                           know when you are back.
2-65                                       8/6/2012 22:02 Email from E. Venerabile to A. Mellor re:
                                           New Wire transfers
2-68                                       9/13/2010 IOMA Telephone Conference Form from Pursley
                                           re: Reduction in Consultancy Fee to E. Venerabile
2-69                                       2/29/2008 Inter Account Transfer Confirmation for $875,000
2-70                                       Payment Search Summary: 3/20/2009 Payment for $900,000
2-71                                       9/9/2008 Minutes of Meeting Pelhambridge Ltd. Board of
                                           Directors, 9/9/2008 Engagement Letter, and Terms and
                                           Conditions
2-73                                       4/3/2012 Minutes of Meeting Pelhambridge Ltd. Board of
                                           Directors
2-75                                       IOMFTL Know Your Client Form - S. Pursley
2-78                                       10/31/2007 Minutes of Meeting Pelhambridge Ltd. Board of
                                           Directors & 10/22/2007 Stock Sale Agreement
3-3                                        11/18/2010 Email from A. Mellor to S. Pursley re SES
                                           Management Accounts, and attached Financial Documents
3-4                                        10/19/2011 Email from E. Venerabile to S. Pursley re: Fwd.
                                           Invoices
3-8                                        4/10/2012 Email from A. Mellor to C. Gillis re: Pelhambridge
                                           Loan Write-Off
3-12                                       5/24/2012 Email from A. Mellor to E. Venerabile re: Any
                                           News, with Loan Agreement between Pelhambridge Ltd. and
                                           Venerabile
3-13                                       7/16/2012 Email from A. Mellor to E. Venerabile re: Let me
                                           know when you are back
3-16                                       8/20/2012 Email from A. Mellor to E. Venerabile re:
                                           Southeastern Shipping Co. Ltd. / Dividend
4-8                                        4/28/2009 Handwritten Notes re: "Chuck"
4-14                                       4/23/2009 Handwritten Notes re: "Mtg"
4-15                                       Undated Handwritten Notes

                                                6
          Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 7 of 16
 PLF.    DEF.    DATE
                        MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.     NO.    OFFERED
4-42                                        To-Do List w/Handwritten Notes
4-44                                        Handwritten Notes: "IOM"
4-45                                        Handwritten Notes "Review Docs: Philipp. & Accident"
4-54                                        Handwritten Notes: "Action - Operations/Protection w/EFV"
4-60                                        Handwritten Notes: "Kerry - Disc. Plan Tues. 6/9/09
4-69                                        6/18/2007 Draft Letter from M.Dean to N.Tebay re: Isle of
                                            Man Employment Company Restructuring Ownership
4-73                                        5/7/2007 Email from S. Mooney to S. Pursley re: Company
                                            Names
4-78                                        2/27/2007 Waiver Agreement between S. Pursley and S.
                                            Mooney
4-81                                        4/20/2009 Letter from S. Pursley to S. Mooney re:
                                            Clarifications Regarding Status of Corporate Activity.
4-111                                       8/22/2009 Email from S. Pursley to S. Mooney re:
                                            Confirmation
4-117                                       8/26/2009 Email from K. Smith to S. Pursley re: Formalities
                                            of Ownership
4-118                                       8/26/2009 Email from K. Smith to S. Pursley re: Trip
4-120                                       9/6/2009 Email from S. Mooney to E. Venerabile re: Our
                                            Trip?
4-124                                       8/28/2009 Email from A. Mellor to S. Pursley re: Payment
                                            Transfer
4-172                                       8/21/2009 Email from S. Pursley to E. Venerabile, re:
                                            Confirmation
4-175                                       Handwritten notes - "5/2009 Form Acqu. Entity"
4-176                                       5/20 Notes
4-178                                       8/2/2009 Handwritten Notes - "Summary Mtg EFV"
4-187                                       BSI SES Account - Form A
4-187A                                      BSI SES Account - Form A (TRANSLATION)
4-191                                       7/2/2009 Handwritten Notes re "Chuck" - Discussion re:
                                            Formation of Australian Corporation
4-193                                       S. Mooney Tax/OVD Penalty Payment Checks
4-194                                       05/26/2007 Pursley Law Firm Letter to S. Mooney
5-3                                         Ratification of Corporate Governance and Administrative
                                            Actions Undertaken by Officers and Directors of Southeastern
                                            Shipping Co. Ltd.
5-14                                        6/15/2009 Email from E. Venerabile to S. Pursley re:
                                            Miscellaneous
5-15                                        Ratification and Indemnification of Corporate Actions of
                                            Southeastern Shipping Co. Ltd. for the Formation and
                                            Ownership of Pelhambridge Ltd.
5-18                                        8/8/2011 Email from E. Venerabile to
                                            Steve@Internationalrecruitmentcorp.com re: Enc. Money
                                            Transfer to E. Venerabile
5-22                                        8/21/2012 Email from G. Glover to E. Venerabile re: APHC
                                            and Southeastern Dividends
5-24                                        1/20/2010 Email from A. Mellor to S. Pursley re: Invoices
                                                 7
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 8 of 16
 PLF.   DEF.    DATE
                       MARKED   ADMITTED                      DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED
5-25                                       2/2/2013 Email from E. Venerabile to S. Mooney re: Enc.
                                           Two documents attached
5-26                                       Waiver Agreement between S. Pursley and E. Venerabile
5-27                                       Stock Purchase Agreement between E. Venerabile and
                                           Australian Partners Holding Corp. Pty Ltd.
5-28                                       8/11/2011 Note from E. Venerabile to Steve re: request to
                                           Mellor for wire transfers
5-29                                       8/5/2011 Note from E. Venerabile to Steve re: Invoices for
                                           IOMA services for June and May 2011
5-30                                       10/30/2012 Handwritten Notes re: T/C, CMG, Andrew, EFV
5-32                                       1/24/2012 Email to S. Pursley and S. Mooney re: Following
                                           Up
5-43                                       8/10/2009 Email from S. Pursley to E. Venerabile, re: Another
                                           Document
5-44                                       11/13/2009 Email from S. Pursley to E. Venerabile, re:
                                           Agreement Attached for Your Review and Response
5-47                                       9/26/2009 Pelhambridge Consulting Agreement, Signed by
                                           TC.James, T.Duncan
5-48                                       9/26/2009 Pelhambridge Consulting Agreement, Signed by E.
                                           Venerabile
5-49                                       2/1/2012 Email from E. Venerabile to C. Gillis, A. Mellor, re:
                                           Australian Partners Holding Corp.
6-2                                        Documents Provided by S. Pursley & S. Mooney
6-3                                        York & Hines Billing Sheet for S. Mooney
7-1                                        7/2/2009 Registration of Australian Partners holding
                                           Corporation Pty. Ltd.
7-4                                        2/18/2014 Application for Voluntary Deregistration of a
                                           Company: Australian Partners Holding Corp
8-4                                        5/7/2009 Email from T. Foster to S. Pursley re: Tax and
                                           Ownership Issues
8-8                                        5/15/2009 Email from T. Foster to S. Pursley re: FBAR
                                           reporting and liquidation issues
8-9                                        5/8/2009 Email from T. Foster to S. Pursley re: Draft
                                           Attached
8-16                                       5/7/2009 Memorandum from T. Foster to S. Pursley re SES
                                           Ownership
9-7                                        Note from S. Pursley to C. Gillis, Contains 5/9/2009 Memo
                                           from T.Foster to S. Pursley re: Southeastern Shipping
                                           Company Ltd.
9-13                                       5/7/2009 Email from S. Pursley to C. Gillis, Attch. re: SES
                                           Acq..; 4/30/2009 Stock Purchase Agreement re: Acquisition
                                           Partners Ltd with Draft Signed by E. Venerabile Attached
9-58                                       8/7/2009 Email from C. Gillis to S. Pursley, S. Mooney re:
                                           Advisement Ltr. Re: Advisement Letter 7/30/2009
9-117                                      3/8/2010 Email from C. Gillis to A. Miller, M. Coughtrey and
                                           E. Venerabile re: Request for Dividend
                                           Distribution/Southeastern Shipping Company Limited

                                                8
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 9 of 16
 PLF.   DEF.    DATE
                       MARKED   ADMITTED                      DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED
9-118                                      7/25/2010 Email from C. Gillis to A. Miller, M. Coughtrey
                                           and E. Venerabile re: Request for Dividend Distribution -
                                           Southeastern Shipping Company Limited
9-129                                      2/4/2013 Email from C. Gillis to S. Pursley re: Australian
                                           Partners
9-132                                      7/28/2010 Email from C. Gillis to S. Mooney and S. Pursley
                                           re: Transfer of Funds
9-147                                      11/4/2009 Opinion Letter from C. Gillis to S. Pursley re:
                                           Federal Income Tax Consequences of Receipt of Payment in
                                           Exchange for Issuance of Common Stock
9-148                                      6/25/2010 email from S. Pursley to C. Gillis re: formation of
                                           Arosa Partner, LLC
10-2                                       2007 Gulf States Management Corp. Work papers
12-9                                       11/5/2007 Promissory Note: S. Pursley to Gulf States Mgmt.
                                           Corp
12-40                                      7/8/2009 letter from S. Pursley to K. Smith re: Follow-up
                                           items requested
12-45                                      8/5/2009 Email from K. Smith to S. Pursley re: Southeastern
                                           Shipping
13-1                                       9/2001 Account Opening Documents for SES Account x7806
13-2                                       9/2008 Account Opening Documents for Pelhambridge
14-1                                       6/6/2010 AFI Investments, LLC New Member
                                           Acknowledgement for Pursley Interests LLC
15-25                                      Bratcher Handwritten Notes
15-33                                      9/4/2013 Email from S. Pursley to J. Ortega, re: re: Tax
                                           Statements for Four Sevens and JS Pursley
17-1                                       2010 Form 1120 Corporation Income Tax Return - American
                                           Real Estate Properties Inc.
17-21                                      2009 Form 1120 Corporation Income Tax Return - Four
                                           Sevens Investment Corp.
17-22                                      2010 Form 1120 Corporation Income Tax Return - Four
                                           Sevens Investment Corp.
17-23                                      2011 Form 1120 Corporation Income Tax Return - Four
                                           Sevens Investment Corp.
17-24                                      2012 Form 1120 Corporation Income Tax Return - Four
                                           Sevens Investment Corp.
17-25                                      2013 Form 1120 Corporation Income Tax Return - Four
                                           Sevens Investment Corp.
17-28                                      2016 Form 1120 Corporation Income Tax Return - Four
                                           Sevens Investment Corp.
17-40                                      2010 Form 1120 Corporation Income Tax Return - Global
                                           American Properties Inc.
17-48                                      2007 Form 1120 Corporation Income Tax Return - Gulf
                                           States Management Corp.
17-49                                      2008 Form 1120 Corporation Income Tax Return - Gulf
                                           States Management Corp.
17-50                                      2009 Form 1120 Corporation Income Tax Return - Gulf
                                           States Management Corp.
                                                9
        Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 10 of 16
 PLF.   DEF.    DATE
                       MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.    NO.    OFFERED
17-51                                      2010 Form 1120 Corporation Income Tax Return - Gulf
                                           States Management Corp.
17-53                                      2012 Form 1120 Corporation Income Tax Return - Gulf
                                           States Management Corp.
17-54                                      2013 Form 1120 Corporation Income Tax Return - Gulf
                                           States Management Corp.
17-62                                      2007 Form 1040 Individual Tax Return - S. Mooney
17-63                                      2008 Form 1040 Individual Tax Return - Processed - S.
                                           Mooney
17-65                                      2010 Form 1040 Individual Tax Return - Processed - S.
                                           Mooney
17-82                                      2007 Form 1040 - Individual Income Tax Return - S. Pursley
17-83                                      2008 Form 1040 - Individual Income Tax Return - S. Pursley
17-84                                      2009 Form 1040 - Individual Income Tax Return - S. Pursley
17-85                                      2010 Form 1040 - Individual Income Tax Return - S. Pursley
17-86                                      2011 Form 1040 - Individual Income Tax Return - S. Pursley
17-91                                      2013 Form 1040 - Individual Income Tax Return - S. Pursley
18-1                                       S. Pursley COBRA Payment Records
18-2                                       S. Pursley COBRA Plan Payment Schedule
19-1                                       10/1/2010 Email from S. Pursley to R. Armour re: Follow-up
                                           Contact Info
19-2                                       2011 Checks from Arosa Partners to R. Armour
19-3                                       2011 to 2013 Account Statement for the 2610 Arosa Dr.
                                           Property
21-1                                       5/18/2015 Infinisource Welcome Letter to S. Pursley
21-3                                       2015 Checks from the Pursley Foundation to Infinisource
26-8                                       Four Sevens Investment Corporation: State Corporate Records
35-1                                       8/1/2010 Promissory Note from Arosa Partners LLC to Four
                                           Sevens Investment Corp from Arosa Partners, LLC
36-1                                       Summary Ex. - Step 1: Transfers of Funds from Isle of Man to
                                           United States
36-2                                       Summary Ex. - Step 2: Gulf States Management Corp.
36-3                                       Summary Ex. - Step 3: Step 3: Four Sevens Investment Corp.
36-4                                       Summary Ex. - Step 4: Pursley Interest, LLC
36-5                                       Summary Ex. - Global Publishing Corporation
36-6                                       Summary Ex. - Transfers Through Gillis IOLTA Account
36-8                                       Summary Ex. - 2007 Flow of Funds
36-9                                       Summary Ex. - S. Mooney: Unreported Income
36-10                                      Summary Ex. - S. Mooney: Total Unreported Income
36-11                                      Summary Ex. - S. Mooney: Total Tax Due and Owing
36-12                                      Summary Ex. - J. Pursley: Unreported Income
36-13                                      Summary Ex. - J. Pursley: Total Unreported Income
36-14                                      Summary Ex. - J. Pursley: Total Tax Due and Owing
36-15                                      Summary Ex. - Bank Account Signatories
36-16                                      Summary Ex. - Traced Transfers: 2007-2014

                                                10
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 11 of 16
 PLF.    DEF.    DATE
                        MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.     NO.    OFFERED
200-5                                       Wells Fargo (x2328) - Recruitment Partners, LP - Account
                                            Statements - 2009
200-6                                       Wells Fargo (x2328) - Recruitment Partners, LP - Account
                                            Statements - 2010
200-7                                       Wells Fargo (x2328) - Recruitment Partners, LP - Account
                                            Statements - 2011
200-9                                       Wells Fargo (x2328) - Recruitment Partners, LP - Account
                                            Statements - 2013
200-12                                      Wells Fargo (x2328) - Recruitment Partners, LP - Addendum
                                            to Certificate of Authority
200-13                                      Wells Fargo (x2328) - Recruitment Partners, LP - 8/29/2011
                                            Check to Four Sevens Investment Corp. for $230,000
200-14                                      Wells Fargo (x2328) - Recruitment Partners, LP - 4/15/2013
                                            Withdrawal Slip for $416,000
200-15                                      Wells Fargo (x2328) - Recruitment Partners, LP - 1/17/2011
                                            Check for $970,000 to Four Sevens Investment Corp.
201-2                                       Wells Fargo (x9822) - Charles Michael Gillis PLLC IOLTA -
                                            9/13/2010 Check to Global American Properties for
                                            $3,898,500
201-4                                       Wells Fargo (x9822) - Charles Michael Gillis PLLC IOLTA -
                                            Account Statements - 2009
201-5                                       Wells Fargo (x9822) - Charles Michael Gillis PLLC IOLTA -
                                            Account Statements - 2010
201-7                                       Wells Fargo (x9822) - Charles Michael Gillis PLLC IOLTA -
                                            Account Application
201-8                                       Wells Fargo (x9822) - Charles Michael Gillis PLLC IOLTA -
                                            7/28/2010 Withdrawal Slip for $3,898,875
201-9                                       Wells Fargo (x9822) - Charles Michael Gillis PLLC IOLTA -
                                            3/16/2010 Withdrawal Slip for $3,900,000
202-3                                       Wells Fargo (x74265) - Global American Properties Inc. -
                                            Account Statements - 2010
202-5                                       Wells Fargo (x74265) - Global American Properties Inc. -
                                            Business Account Application
203-3                                       Wells Fargo (x4315) - American Real Estate Properties Inc. -
                                            Business Account Application & Signature Card
203-4                                       Wells Fargo (x4315) - American Real Estate Properties Inc. -
                                            Account Statements - 2010
206-1                                       Wells Fargo (x38312) - Diversified Land Holdings Inc. -
                                            Account Statements - 2007
206-2                                       Wells Fargo (x38312) - Diversified Land Holdings Inc. -
                                            Account Statements - 2008
206-3                                       Wells Fargo (x38312) - Diversified Land Holdings Inc. -
                                            Account Statements - 2009
206-10                                      Wells Fargo (x38312) - Diversified Land Holdings Inc. -
                                            Business Account Application
218-1                                       Prosperity Bank (x10300) - Texas Equal Access to Justice
                                            Foundation - Checks & Deposit Tickets


                                                 11
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 12 of 16
 PLF.    DEF.    DATE
                        MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.     NO.    OFFERED
218-3                                       Prosperity Bank (x10300) - Texas Equal Access to Justice
                                            Foundation - Account Statements - 2008
218-4                                       Prosperity Bank (x10300) - Texas Equal Access to Justice
                                            Foundation - Signature Card
218-5                                       12/23/2008 Check for $60,000 from Charles Schwab
220-1                                       Prosperity Bank/First Bank (x01147) - Jack Pursley - Account
                                            Statements - 2012
220-2                                       Prosperity Bank/First Bank (x01147) - Jack Pursley - Account
                                            Statements - 2013
220-3                                       Prosperity Bank/First Bank (x01147) - Jack Pursley -
                                            Signature Card
221-2                                       Smart Financial Credit Union (x0290/0300) - Arosa Partners
                                            LLC - Account & Deposit Statements - 2011
222-3                                       Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - Account & Deposit Statements - 2011
222-4                                       Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - Account & Deposit Statements - 2012
222-5                                       Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - Account & Deposit Statements - 2013
222-6                                       Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - Account & Deposit Statements - 2014
222-8                                       Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - Account Application, Signature Card, and
                                            Certificate of Formation
222-10                                      Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - 1/18/2011 Check to Four Sevens
                                            Investment Corp. for $100,000
222-11                                      Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - 12/30/2013 Check to the Pursley
                                            Foundation for $200,000
222-12                                      Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - 2/15/2014 Check to Arosa JV LLC for
                                            $20,000
222-13                                      Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - 12/5/2011 Deposit Slip & Check from
                                            Four Sevens Investment Corp for $200,000
222-14                                      Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - 4/20/2013 Deposit Slip & Check from
                                            Four Sevens Investment Corp. for $416,000
222-15                                      Smart Financial Credit Union (x5710/5740) - Four Sevens
                                            Investment Corp. - 2/27/2012 Check to S. Pursley for $60,000
224-1                                       Smart Financial Credit Union (0370/0380) - Pursley Interests,
                                            LLC - Account Application, Signature Card, and Certificate
                                            of Filing
224-2                                       Smart Financial Credit Union (0370/0380) - Pursley Interests,
                                            LLC - Account & Deposit Statements - 2010
224-3                                       Smart Financial Credit Union (0370/0380) - Pursley Interests,
                                            LLC - Account & Deposit Statements - 2011

                                                 12
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 13 of 16
 PLF.    DEF.    DATE
                        MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.     NO.    OFFERED
225-2                                       Southwest Securities (x7448) - Four Sevens Investment
                                            Corporation - Account Closure & Transfer Letter
                                            (12/17/2012)
225-3                                       Southwest Securities (x7448) - Four Sevens Investment
                                            Corporation - Account Opening Documents
225-4                                       Southwest Securities (x7448) - Four Sevens Investment
                                            Corporation - Account Statements - 2011
225-5                                       Southwest Securities (x7448) - Four Sevens Investment
                                            Corporation - Account Statements - 2012
226-2                                       Southwest Securities (x0040) - Jack S. Pursley - Account
                                            Opening Application & Signature Card
226--3                                      Southwest Securities (x0040) - Jack S. Pursley - Account
                                            Statements (Dec. 3, 2012 to Dec. 31, 2012)
229-1                                       Sanford Bernstein & Co (x 3314) - Four Sevens Investment
                                            Corp. - Account Application & Signature Card
229-3                                       Sanford Bernstein & Co (x 3314) - Four Sevens Investment
                                            Corp. - Account Statements (8/31/2009)
230-2                                       Sanford Bernstein & Co (x3359) - Four Sevens Investment
                                            Corp. - Account Statements (8/31/2009)
231-1                                       Sanford Bernstein & Co (x9166, x3314, x3359) - Four Sevens
                                            Investment Corp. - Account Statements - 2009
231-2                                       Sanford Bernstein & Co (x9166, x3314, x3359) - Four Sevens
                                            Investment Corp. - Account Statements - 2010
235-2                                       E-Trade (x4096) - Jack S. Pursley - Account Opening Doc
235-3                                       E-Trade (x4096) - Jack S. Pursley - Account Statements -
                                            2011
237-1                                       Washington Mutual Bank (x1563-0) - Gulf States
                                            Management Corp. - Account Agreement
237-2                                       Washington Mutual Bank (x1563-0) - Gulf States
                                            Management Corp. - Account & Deposit Statements - 2007
237-3                                       Washington Mutual Bank (x1563-0) - Gulf States
                                            Management Corp. - Account & Deposit Statements - 2008
238-1                                       Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) -
                                            Gulf States Management Corp. - Account Agreement
238-2                                       Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) -
                                            Gulf States Management Corp. - Account & Deposit
                                            Statements - 2007
238-3                                       Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) -
                                            Gulf States Management Corp. - Account & Deposit
                                            Statements - 2008
238-10                                      Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) -
                                            Gulf States Management Corp. - Transfer Order Details
238-11                                      Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) -
                                            Gulf States Management Corp. - 11/5/2007 Transfer for
                                            $340,000
241-1                                       Charles Schwab (x 1072) - Gulf States Management Corp. -
                                            Account Application


                                                13
         Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 14 of 16
 PLF.    DEF.    DATE
                        MARKED   ADMITTED                     DESCRIPTION OF EXHIBITS
 NO.     NO.    OFFERED
241-10                                      Charles Schwab (x 1072) - Gulf States Management Corp. -
                                            Account Statements - 2007
241-11                                      Charles Schwab (x 1072) - Gulf States Management Corp. -
                                            Account Statements - 2008
241-14                                      Charles Schwab (x 1072) - Gulf States Management Corp. -
                                            Account Statements - 2011
241-15                                      Charles Schwab (x 1072) - Gulf States Management Corp. -
                                            Account Statements - 2012
241-17                                      Charles Schwab (x 1072) - Gulf States Management Corp. -
                                            12/14/2012 Check Order Form
241-18                                      Charles Schwab (x 1072) - Gulf States Management Corp. -
                                            10/25/2011 Transfer Order Form for $812,076
248-1                                       Charles Schwab (x 7149) - Four Sevens Investment Corp. -
                                            Account Application
248-2                                       Charles Schwab (x 7149) - Four Sevens Investment Corp. -
                                            2/26/2011 Letter of Authorization for Wire Transfer to RBC
                                            Capital Markets for $500,000
248-4                                       Charles Schwab (x 7149) - Four Sevens Investment Corp. -
                                            Account Statements - 2010
248-5                                       Charles Schwab (x 7149) - Four Sevens Investment Corp. -
                                            Account Statements - 2011
248-8                                       Charles Schwab (x 7149) - Four Sevens Investment Corp. -
                                            8/30/2011 Letter of Authorization for Wire Transfer to Wells
                                            Fargo Bank for $416,000
248-9                                       Charles Schwab (x 7149) - Four Sevens Investment Corp. -
                                            10/25/2011 Letter of Authorization for Wire Transfer to E-
                                            Trade for $1,395,785.61
253-1                                       Fidelity (x3549) - The Pursley Foundation - Account
                                            Application
253-4                                       Fidelity (x3549) - The Pursley Foundation - Account
                                            Statements - 2014
253-9                                       Fidelity (x3549) - The Pursley Foundation - Checks -
                                            Received & Issued
254-1                                       Scottrade (x8343) - Arosa JV, LLC - Brokerage Account
                                            Application
254-3                                       Scottrade (x8343) - Arosa JV, LLC - Account Statements -
                                            2014
271-3                                       RBC (x0755) - Four Sevens Investment Corp. - Client
                                            Agreement and Approval Form
271-4                                       RBC (x0755) - Four Sevens Investment Corp. - Advisor
                                            Client Agreement
271-5                                       RBC (x0755) - Four Sevens Investment Corp. - Account
                                            Statements - 2011
286-4                                       Land Title Guarantee - 8/2/2010 Wire Transfer in Receipt,
                                            $852,117.23
286-6                                       Land Title Guarantee - 6/25/2010 View An Incoming Wire,
                                            $50,000


                                                 14
           Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 15 of 16
  PLF.     DEF.    DATE
                          MARKED      ADMITTED                         DESCRIPTION OF EXHIBITS
  NO.      NO.    OFFERED
 286-7                                             Land Title Guarantee - 8/2/2011 View An Incoming Wire,
                                                   $852,117.23
 286-8                                             Land Title Guarantee - 6/25/2010 Wire Transfer in Receipt,
                                                   $50,000
 350-1                                             Demonstrative – Plan 1
 350-2                                             Demonstrative – Plan 2
 350-3                                             Demonstrative – Plan 3
 350-4                                             Demonstrative – Plan 4
 350-5                                             Summary of Four Sevens' Tax Returns (2009 - 2013)
 350-5A                                            Summary of Four Sevens' Tax Returns (2009 - 2012)
 350-5B                                            Summary of Four Sevens' Tax Return (2013)
 350-6                                             Summary of Gulf States' Tax Returns (2007 - 2013)
 350-6A                                            Summary of Gulf States' Tax Return (2007)
 350-6B                                            Summary of Gulf States' Tax Returns (2008 - 2012)
 350-6C                                            Summary of Gulf States' Tax Return (2013)
 350-7                                             Summary of Pursley's Tax Returns (2007 - 2013)
 350-7A                                            Summary of Pursley's Tax Return (2007)
 350-7B                                            Summary of Pursley's Tax Returns (2008 - 2012)
 350-7C                                            Summary of Pursley's Tax Return (2013)
 350-9                                             Demonstrative - Mooney's and Pursley's Travels (1999 -
                                                   2001)
 350-10                                            Demonstrative - Mooney's Payments to IRS
 350-11                                            Demonstrative – Gulf States Valuation
 350-12                                            Demonstrative – Total Money Moved to the U.S. and Pursley
                                                   Entities

As discussed at the parties’ August 22, 2019 pretrial conference, this list includes the exhibits that the United

States intends to use in its case-in-chief at trial. The United States many seek to use additional documents listed

on its previous exhibit list (Dkt. 116) depending on the facts and arguments presented by the defense at trial.

                                                 Respectfully submitted,

                                                 RICHARD E. ZUCKERMAN
                                                 PRINCIPAL DEPUTY ASSISTANT ATTORNEY GENERAL



                                                 Sean Beaty
                                                 Trial Attorneys, Tax Division
                                                 U.S. Department of Justice
                                                 150 M Street, NE
                                                 Washington D.C. 20002
                                                 (202) 616-2717
                                                 Sean.P.Beaty@usdoj.gov

                                                        15
          Case 4:18-cr-00575 Document 181 Filed on 08/22/19 in TXSD Page 16 of 16




                                     CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of the Court
using CM/ECF, which will serve a copy of this document on all counsel of record.




                                                          Sean Beaty
                                                          Trial Attorney, Tax Division




                                                    16
